          Case 2:21-cv-00275-WSH-PLD Document 24 Filed 06/29/21 Page 1 of 2




1
     Adrian R. Bacon (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF ADRIAN R. BACON, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                      UNITED STATES DISTRICT COURT
9
                    WESTERN DISTRICT OF PENNSYLVANIA
10
                                           )             Case No.
11
     STEWART ABRAMSON, individually )
12   and on behalf of all others similarly )             2:21-cv-00275-PLD
13   situated,                             )
     Plaintiff,                            )             NOTICE OF VOLUNTARY
14
     vs.                                   )             DISMISSAL OF ACTION WITH
15   THE LAWSUIT AUTHORITY LLC, )                        PREJUDICE AS TO PLAINTIFF
     KWOK DANIEL LTD. LLP, and             )             AND WITHOUT PREJUDICE AS
16
     DOES 1 through 10, inclusive, and each)             TO THE PUTATIVE CLASS.
17   of them,                              )
18
     Defendants.                           )
                                           )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant         to         the               Fed.             R.       Civ.   P.
25   Respectfully submitted this 29th Day of June, 2021,
26
                                             By: s/Todd M. Friedman Esq.
27
                                                  Todd M. Friedman
28                                              Attorney for Plaintiff



                                       Notice of Dismissal - 1
          Case 2:21-cv-00275-WSH-PLD Document 24 Filed 06/29/21 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on June 29, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on June 29, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Todd M. Friedman Esq.
                                                  Todd M. Friedman
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
